In an action for injunctive relief, an accounting and money damages, defendants appeal from so much of an order of the Supreme Court, Rockland County, dated October 28, 1971, as to a limited, extent granted plaintiff’s motion for a preliminary injunction and denied defendants’ cross motion for summary judgment as to four causes of action in the complaint. Order affirmed insofar as appealed from, with $20 costs and disbursements. No opinion. The case should be brought to trial immediately and plaintiff is directed forthwith to serve and file a note of issue and pay the filing fee in connection therewith. Rabin, P. J., Hopkins, Munder, Latham and Shapiro, JJ., concur.